           Entered on Docket May 6, 2021                      Below is the Order of the Court.




                                                              _________________________
 1                                                            Timothy W. Dore
                                                              U.S. Bankruptcy Court
 2
                                                              (Dated as of Entered on Docket date above)
 3

 4

 5

 6    __________________________________________________________________________

 7   TIMOTHY W. DORE
     United States Bankruptcy Judge
 8   700 Stewart Street, Room 8106
     Seattle, WA 98101
 9   (206) 370-5300

10
                           UNITED STATES BANKRUPTCY COURT
11                     WESTERN DISTRICT OF WASHINGTON AT SEATTLE

12     In re:

13     MICHAEL KIDWELL,                                      Bankruptcy No. 18-12360-TWD

14                                    Debtor.

15     NANCY L JAMES, Trustee,                               Adversary No. 20-01019-TWD

16                                    Plaintiff,
                                                             ORDER SETTING DEADLINES AND TRIAL
17              v.                                           DATE

18     LSF9 MASTER PARTICIPATION TRUST, through
       US Bank Trust NA as Trustee, CALIBER HOME
19     LOANS INC., a Delaware corporation, MORTGAGE
       MASTER SERVICE CORPORATION, a Washington
20     corporation, and MORTGAGE ELECTRONIC
       REGISTRATION SYSTEMS, INC., an inactive
21     Washington corporation,

22                                    Defendants.

23          1.       Trial Setting. This adversary proceeding is set for a one day non-jury trial commencing
     at 9:30 a.m. on October 13, 2021 in the United States Bankruptcy Court, 700 Stewart Street, Courtroom
24   8106, Seattle, Washington. If a party anticipates that the trial will take longer, it must, within ten days
     of the date of this order, notify the Court and the other parties by letter electronically filed with the
25   Court, of the anticipated length of trial.




     ORDER SETTING DEADLINES AND TRIAL DATE - 1
      Case 20-01019-TWD Doc 46 Filed 05/06/21 Ent. 05/06/21 16:31:01                            Pg. 1 of 4
 1          2.       Compliance. Failure to comply with the procedures and deadlines set forth in this order
     may result in sanctions pursuant to Federal Rule of Civil Procedure 16(f)(1) without further notice.
 2
     Sanctions for failure to comply with this order may be ordered without further notice and may include
 3   striking pleadings, dismissing this adversary proceeding with prejudice, and rendering a default
     judgment against the disobedient party.
 4
           3.        Disclosures. Disclosure material, except for the disclosure material required by Federal
 5   Rule of Civil Procedure 26(a)(3), shall not be filed with the Court except as exhibits or as evidence on a
     motion or at trial.
 6
                   a.      Initial Disclosures. All parties shall make the initial disclosures required by
 7                         Federal Rule of Civil Procedure 26(a)(1) and Federal Rule of Bankruptcy
                           Procedure 7026 by May 26, 2021.
 8

 9
                   b.      Expert Disclosures. All parties shall make the expert disclosures required by
                           Federal Rule of Civil Procedure 26(a)(2) and Federal Rule of Bankruptcy
10                         Procedure 7026 by July 6, 2021.

11                 c.      Non-expert Disclosures. All parties shall make the disclosures required by
                           Federal Rule of Civil Procedure 26(a)(3) and Federal Rule of Bankruptcy
12                         Procedure 7026 by September 13, 2021.

13          4.      Deadlines. The following deadlines will not be routinely extended absent a showing of
     diligent prosecution and compliance with this order. All requests for an extension must be made by
14
     motion, noticed to all parties, and set for hearing before the applicable deadline.
15
                    a.     Consent to Entry of Final Adjudication. Each party shall comply with the
16                         requirements of Federal Rules of Bankruptcy Procedure 7008 and 7012(b). Each
                           party shall also comply with Local Bankruptcy Rule 7012-1 by filing a Notice
17                         Regarding Final Adjudication and Consent containing all of the information
                           required by Local Bankruptcy Rule 7012-1(a) by May 19, 2021. As set forth in
18                         Local Bankruptcy Rule 7012-1(c), failure by a party to file a Notice Regarding
                           Final Adjudication and Consent by May 19, 2021, shall constitute that party’s
19                         consent to entry of final orders or judgments by the bankruptcy judge.
20
                    b.     Mediation Certification. The parties shall file the Mediation Certification
                           required by Local Bankruptcy Rule 9040-3 by June 2, 2021.
21

22                  c.     Amended Pleadings and Joinder. All amendments to the pleadings authorized by
                           Federal Rule of Civil Procedure 15(a) and Federal Rule of Bankruptcy Procedure
23                         7015 and the joinder of any parties pursuant to Federal Rules of Civil Procedure
                           19 and 20 and Federal Rules of Bankruptcy Procedure 7019 and 7020 must be
24                         completed by July 7, 2021.

25                  d.     Discovery. All discovery shall be completed by August 13, 2021.




     ORDER SETTING DEADLINES AND TRIAL DATE - 2
      Case 20-01019-TWD Doc 46 Filed 05/06/21 Ent. 05/06/21 16:31:01                        Pg. 2 of 4
 1              e.     Business Records. Any party intending to offer a record into evidence by
                       declaration pursuant to Federal Rules of Evidence 902(11), 902(12), and 803(6)
 2
                       must provide written notice of that intention to all adverse parties, and must
 3                     make the record and declaration available for inspection on or before August 13,
                       2021.
 4
                f.     Dispositive Motions. Dispositive motions must be filed and served such that the
 5                     hearing is held by September 17, 2021.

 6              g.     Exhibits. All parties must exchange their proposed exhibits by September 29,
                       2021.
 7
                h.     Motions in Limine. Motions in limine must be filed by October 6, 2021.
 8

 9
                i.     Briefs. Trial briefs must be filed by October 6, 2021. Trial briefs shall include,
                       as an attachment, proposed findings of fact and conclusions of law.
10
                j.     Pretrial Order. The parties shall comply with Local Bankruptcy Rule 7016-1(b)
11                     in the preparation and filing of a proposed pretrial order. The pretrial order must
                       be filed by October 6, 2021. If the pretrial order is not timely filed, the trial may
12                     be stricken.

13        5.    Exhibits.
14
                a.     Numbering and Format. A number sequence shall be used for all exhibits
                       (including experts’ declarations), with prefixes indicating the offering party,
15
                       plaintiff or defendant (i.e., P1, P2, P3, etc; D1, D2, D3, etc.). Exhibits shall be
16                     pre-marked in accordance with this order. Any documentary exhibits which can
                       reasonably be submitted on 8-1/2 by 11 inch paper shall be, with text on one side
17                     only.
                b.     Binders. Any party submitting exhibits shall submit the exhibits in 3-ring
18                     binders. The binders shall include an index of the exhibits and each exhibit shall
                       be separated with an index tab marked with the identification as set forth in
19                     paragraph 5(a).
20
                c.     Submission of Exhibits to Court. Parties intending to offer exhibits shall deliver
                       to the Court’s chambers four sets of exhibits in 3-ring binders for use exclusively
21
                       by the Court and the witnesses by October 8, 2021.
22
          6.    Settlement. The parties shall promptly notify the Court if the matter is settled.
23
          7.    Confirmation. The parties shall confirm that the trial is going forward by October 8,
24              2021 using the E-Docket Confirmation Process and notifying any party not represented
                by a lawyer by mail, e-mail, or telephone. Failure to comply may result in the trial being
25              stricken and this adversary proceeding dismissed with prejudice. Parties who are not




     ORDER SETTING DEADLINES AND TRIAL DATE - 3
      Case 20-01019-TWD Doc 46 Filed 05/06/21 Ent. 05/06/21 16:31:01                    Pg. 3 of 4
                represented by a lawyer may confirm by contacting the Court’s chambers at (206) 370-
 1              5301.
 2
          8.    Continuances. An agreed continuance may be requested by filing a letter addressed to
 3              the judge. The letter should include a representation that the continuance is agreed and
                proposed revised deadlines. A contested request for continuance must be made by
 4              motion and noted for hearing at least one week prior to the date of the trial. Contested
                requests for a continuance are not routinely granted by the Court. Unless the trial has
 5              been continued by order of the Court, the parties will be expected to appear for trial as
                scheduled. The parties must contact Judge Dore’s law clerk, Christopher Dale, at 206-
 6              370-5302, for available trial dates.
 7        9.    Pretrial Conference. If a party believes a pretrial conference would be beneficial, it may
                request one by filing a letter with the Court.
 8

 9
                                           /// End of Order ///
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




     ORDER SETTING DEADLINES AND TRIAL DATE - 4
      Case 20-01019-TWD Doc 46 Filed 05/06/21 Ent. 05/06/21 16:31:01                   Pg. 4 of 4
